DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Ambruoso (US 10184347).
 	Regarding claims 1 and 14, D’Ambruoso discloses a hydrostatic seal assembly 20 Fig. 1 configured to be disposed between relatively rotatable components, the seal comprising: a base 52; a shoe 54 operatively coupled to the base; a secondary seal 42 disposed proximate an axially forward end of the shoe, the secondary seal extending radially from a radially inner end to a radially outer end to define a radial distance of the secondary seal, the secondary seal having an axially forward face; and a structural component 44 located adjacent to the axially forward face of the secondary seal and extending radially inwardly to cover at least half of the radial distance of the secondary seal.

 	Regarding claims 3 and 16, D’Ambruoso discloses wherein the structural component 44 is a spacer.
 	Regarding claims 4 and 17, D’Ambruoso discloses wherein the spacer is a U-shaped component 116, 118 having an axially forward leg 118 adjacent with the axially forward face of the secondary seal 42. 	Regarding claims 5 and 18, D’Ambruoso discloses wherein the structural component 44 is a carrier that the base 52 is operatively coupled to.
 	Regarding claim 6, D’Ambruoso discloses a beam 82 operatively coupling the shoe 54 to the base 52.
 	Regarding claim 7, D’Ambruoso discloses wherein the beam 82 is one of a plurality of beams oriented parallel to each other.
 	Regarding claim 12, D’Ambruoso discloses wherein the relatively rotatable components are a stator 24 and a rotor 26.
 	Regarding claim 13, D’Ambruoso discloses wherein the seal 20 is operatively coupled to the stator 24.
 	Regarding claim 19, D’Ambruoso discloses at least one beam 82 operatively coupling the shoe 54 to the base 52.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambruoso in view of Chuong et al. (US 2020/0157962). 	Regarding claim 8, D’Ambruoso discloses the invention as claimed above but fails to explicitly disclose wherein the structural component includes at least one cutout portion.  Chuong et al., a hydrostatic seal assembly Fig. 2A, discloses the use of at least one cutout portion 219.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the structural component of D’Ambruoso with a cutout portion as taught by Chuong et al. in order to provide additional exposed surface area to pressure fluid. (Para. 0052 of Chuong et al.)
 	Regarding claim 9, the combination discloses wherein the at least one cutout (219 of Chuong et al.) is an aperture.
 	Regarding claim 10, the combination discloses wherein the at least one cutout (219 of Chuong et al.)  is a recess extending from a radially inner edge of the structural component 44.
 	Regarding claim 11, the combination discloses wherein the recess (219 of Chuong et al.) is a scalloped recess.
 	Regarding claim 20, the combination discloses wherein the structural component 44 includes at least one cutout portion (219 of Chuong et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675